Citation Nr: 9921090	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) by 
means of an October 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection was granted for 
PTSD with a 30 percent disability evaluation assigned.  
Additionally, the veteran also appeals an October 1997 rating 
decision by the St. Petersburg RO wherein the veteran was deemed 
competent to handle disbursement of funds.  


REMAND

After a review of the veteran's claim folder, the Board notes 
that recent VA examinations in March 1996 and May 1997 indicate 
that, in addition to his service connected PTSD, the veteran also 
has been diagnosed with psychosis, mostly drug and alcohol 
induced.  Accordingly, the Board is of the opinion that a new VA 
psychiatric examination is necessary to determine, if possible, 
the degree of the veteran's mental disability which is related 
solely to the PTSD and the degree that is related to his 
nonservice-connected mental disorders.  

Also, the Board notes that, on a VA Form 9, dated in December 
1997, the veteran and his guardian indicated their desire that a 
personal hearing before a Member of the Board be held at a local 
VA office.  In subsequent correspondence, this request was 
referred pending the results of a VA examination.  Due process 
concerns require that he be afforded the opportunity for such a 
hearing.


This case is accordingly REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
etiology of his current mental disorders.  
The claims folder should be made available 
to the examiner for review and referral 
before the examination.  

a)  The examiner should identify each 
mental disability currently seen upon 
examination.  Specifically, the 
examiner should identify any PTSD or 
psychosis.  

b)  Following diagnosis of each mental 
disorder, the examiner should attempt 
to assign a portion of the veteran's 
overall psychiatric or mental 
impairment to each disorder, if 
possible.   If such assignment is not 
possible, the examiner should so 
state. 

c)  Additionally, the examiner should 
also offer an opinion as to the 
competency of the veteran to handle 
the disbursement of his funds.

2.  Following completion of the above, the 
RO should request that the veteran indicate 
whether he still seeks a hearing before a 
Member of the Board, sitting at the RO.  If 
he does, the RO should schedule him for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

3.  Upon completion of the above, the RO 
should review the total evidentiary record 
to determine whether an increased rating 
for PTSD may now be assigned.  Similarly, 
the RO should also make a determination as 
to the competency of the veteran to handle 
disbursement of funds.  

4.  If any, or all, decisions remain 
adverse to the veteran, the case shall be 
returned to the Board for appellate review.  

The Board wishes to thank the RO in advance for its assistance in 
this matter and trusts that it will attend to this development in 
a timely manner.

The purpose of this REMAND is to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of this 
claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










